     Case 1:19-cr-10080-NMG Document 1536 Filed 10/19/20 Page 1 of 3



                    United States District Court
                      District of Massachusetts

                                    )
United States of America,           )
                                    )
          v.                        )
                                    )
Gregory Colburn, et al.,            )
                                    )     Criminal Action No.
          Defendants.               )     19-10080-NMG
                                    )
                                    )
                                    )
                                    )



                          MEMORANDUM & ORDER

GORTON, J.

     The Court has carefully considered the assented-to motion

to continue January 2021 trial filed by defendants I-Hsin “Joey”

Chen, Amy Colburn, Gregory Colburn, Elisabeth Kimmel, William

McGlashan, Jr. and Marci Palatella (“Group 2 defendants”)

(Docket No. 1512) and the declarations filed ex parte and under

seal in support of that motion (Docket Nos. 1516, 1517, 1518,

1522 & 1526).   The Court will allow the motion because of the

current logistical difficulties in conducting a multiple-

defendant, criminal jury trial while maintaining the necessary

safeguards during the continuing pandemic.       The continuance is

not, however, to be understood as warranting an indefinite

postponement of the trial based upon current procedural

difficulties faced by the parties and witnesses.

                                 - 1 -
     Case 1:19-cr-10080-NMG Document 1536 Filed 10/19/20 Page 2 of 3



     In the extended time provided during this continuance,

counsel shall make arrangements 1) to complete discovery by

taking video depositions, 2) to meet in person or by

videoconference with parties and witnesses such that documents

can be reviewed and witnesses prepared remotely and 3) for

parties and witnesses who must be present at trial to do

whatever is necessary, including requisite quarantining, to be

available in person at trial.     The parties are encouraged to

agree upon the appearance of witnesses at trial by video

deposition where at all possible.

     This is a criminal case in which the initial indictments

were returned in March, 2019 and, even in light of the

difficulties caused by the COVID-19 pandemic, two years is long

enough to wait for trial.

                                 ORDER

     For the foregoing reasons, the motion of the Group 2

defendants to continue the January 2021 trial (Docket No. 1512)

is ALLOWED.    The following amended pretrial schedule deadlines

shall apply:

  1) Government expert disclosures: January 15, 2021;

  2) Reciprocal discovery from defendants: January 25, 2021;

  3) Government exhibit/witness lists: February 5, 2021;

  4) Defense expert disclosures: February 15, 2021;

  5) Defense exhibit/witness lists: March 5, 2021;

                                 - 2 -
     Case 1:19-cr-10080-NMG Document 1536 Filed 10/19/20 Page 3 of 3




  6) Meet/confer on documents, etc.: March 10, 2021;

  7) Rebuttal expert disclosures: March 17, 2021;

  8) All parties motions in limine, voir dire, jury instructions:
  March 19, 2021;

  9) All responses to motions in limine, voir dire, jury
  instructions: March 26, 2021;

  10) Final pretrial conference: Tuesday, April 13, 2021 at 3:00
  P.M.; and

  11) Jury trial to commence on: Tuesday, April 20, 2021 at 9:00
  A.M.


So ordered.

                                         \s\ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge


Dated October 19, 2020




                                 - 3 -
